DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Response to Arguments
Applicant argues…
Masini fails to teach a front cage mold unit that has a single mold unit having a base that at least partially defines a floor of an operator cabin of vehicle and a frame interconnected with the case that at least partially defines a roof of the operator cabin of the vehicle as now required by the amended claim. 
Applicant further argues that none of the other applied references make up for the deficiency of Masini
This is not found to be persuasive because…
As noted by the applicant in their remarks on (Pg. 16) Masini (US-2014/0,083,606) teaches moulds used in the production of the vehicle shell. See paras. [0057] and [0058]. Although the moulds 11, 13, 31 might be said to at least partially define a floor of an operator cabin of the vehicle taught by Masini, the roof 52 depicted in FIGS. 27 and 28 of the vehicle is provided separately from the shell 48. Indeed, Masini makes clear in para. [0059] that “in a final assembly step roof  can be fixed on the shell by fixing projections into the cavities preferably by means of an adhesive substances, to form a monocoque 55. Thus, Masini therefore envisions the shell 48 and the roof 52 as separate components. As, such, the fabrication of both parts, via molding, separately, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 the use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral.  Masini discloses the claimed invention except for fabricating the shell and roof as a single integral component.  It would have been obvious to one of ordinary skill in the art at the time the invention to fabricate the shell and roof as a single integral component, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to fabricate the shell and roof as a single integral component in order to eliminate the need for a construction step in addition to reducing the use of adhesives or fastening elements (weight) between the shell and roof, ([0059]). In addition, Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
This is unpersuasive because as explained above there was not found to be deficiency in Masini.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masini et al. (US-2014/0,083,606 hereinafter Masini), and in further view R. Bruce Romesburg, (US-5,690,378, hereinafter Romesburg) 
, 10a.), 1a.) A method of forming a monocoque of a land vehicle using a modular system, the method comprising: selecting a monocoque configuration of the land vehicle; 
, 10b.), 1b.) selecting a first mold unit of the modular system based upon the selected monocoque configuration; 
, 10c.), 1c.)positioning the first selected mold unit relative to a front cage mold unit of the modular system such that the first selected mold unit is located rearward of the front cage mold unit in a longitudinal direction; 
, 10d.), 1d.)aligning the first selected mold unit with the front cage mold unit in a lateral direction perpendicular to the longitudinal direction when the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction such that outer faces of the front cage mold unit and the first selected mold unit are coplanar; 
, 10e.) , 1e.) coupling the selected first mold unit to the front cage mold unit of the modular system when the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction such that a front cage mold cavity of the front cage mold unit is fluidly coupled to a mold cavity of the selected first mold unit to at least partially establish a continuous monocoque mold cavity that extends in the longitudinal direction from the front cage mold unit to the first selected mold unit and in the lateral direction between the coplanar outer faces of the front cage mold unit and the first selected mold unit; 
, 10f.) & 1f.) introducing one or more composite materials into the first continuous monocoque mold cavity, wherein the one or more composite materials include fiberglass; 
10g.), 1g.) curing the one or more composite materials in the first continuous monocoque mold cavity to form the first monocoque; 
, 10h.) selecting a second monocoque configuration for a second monocoque of a second land vehicle different from the first land vehicle; 
, 10i.) selecting a first mold unit of a second modular system based upon the selected second monocoque configuration, wherein the selected first mold unit of the second modular system is different from the selected first mold unit of the first modular system; Application Serial No. 17/142,785 Page 10 of 23Atty. Docket No.: WOR08-29 
, 10j.) positioning the first selected mold unit of the second modular system relative to a front cage mold unit of the second modular system such that the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction; 
, 10k.) aligning the first selected mold unit of the second modular system with the front cage mold unit of the second modular system in the lateral direction when the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction such that outer faces of the front cage mold unit and the first selected mold unit are coplanar; 
, 10l.) coupling the selected first mold unit of the second modular system to the front cage mold unit of the second modular system when the first selected mold 
, 10m.) introducing one or more composite materials into the second continuous monocoque mold cavity, 
, 10n.) curing the one or more composite materials in the second continuous monocoque mold cavity to form the second monocoque; 
wherein the one or more composite materials include balsa wood;
selecting a third monocoque configuration for a third monocoque of a third land vehicle different from the first land vehicle and the second land vehicle; 
selecting a first mold unit of a third modular system based upon the selected third monocoque configuration, wherein the selected first mold unit of the third modular system is different from the selected first mold unit of the second modular system and the selected first mold unit of the first modular system; 
positioning the first selected mold unit of the third modular system relative to a front cage mold unit of the third modular system such that the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction; 
aligning the first selected mold unit of the third modular system with the front cage mold unit of the third modular system in the lateral direction when the first selected mold unit is Application Serial No. 17/142,785Page 11 of 23Atty. Docket No.: WOR08-29located rearward of the front cage mold unit in the longitudinal direction such that outer faces of the front cage mold unit and the first selected mold unit are coplanar; 
coupling the selected first mold unit of the third modular system to the front cage mold unit of the third modular system when the first selected mold unit is located rearward of the front cage mold unit in the longitudinal direction such that a front cage mold cavity of the front cage mold unit of the third modular system is fluidly coupled to a mold cavity of the selected first mold unit of the third modular system to at least partially establish a third continuous monocoque mold cavity that extends in the longitudinal direction from the front cage mold unit of the third modular system to the first selected mold unit of the third modular system and in the lateral direction between the coplanar outer faces of the front cage mold unit and the first selected mold unit;
introducing one or more composite materials into the third continuous monocoque mold cavity, 
wherein the one or more composite materials include fiberglass and balsa wood; and 
curing the one or more composite materials in the third continuous monocoque mold cavity to form the third monocoque, 
, 10o.), 1h.) wherein: the front cage mold unit of the first modular system includes a single mold unit having a base and a frame interconnected with the base and extending above the base in a vertical direction; 
, 10p.), 1i.)  the base of the front cage mold unit of the first modular system at least partially defines a floor of an operator cabin of the first land vehicle; 
10q.), 1j.) the frame of the front cage mold unit of the first modular system at least partially defines a roof of the operator cabin of the first land vehicle; 
, 10r.) the front cage mold unit of the second modular system includes a single mold unit having a base and a frame interconnected with the base and extending above the base in the vertical direction; 
, 10s.) the base of the front cage mold unit of the second modular system at least partially defines a floor of an operator cabin of the second land vehicle; 
, 10t.) the frame of the front cage mold unit of the second modular system at least partially defines a roof of the operator cabin of the second land vehicle; Application Serial No. 17/142,785Page 12 of 23Aty. Docket No.: WOR08-29
  the front cage mold unit of the third modular system includes a single mold unit having a base and a frame interconnected with the base and extending above the base in the vertical direction; 
 the base of the front cage mold unit of the third modular system at least partially defines a floor of an operator cabin of the third land vehicle; and 
the frame of the front cage mold unit of the third modular system at least partially defines a roof of the operator cabin of the third land vehicle.
Masini teaches the following:
, 20h.), 20p.), 10a.), 10h.) & 1a.) ([0001]) teaches that the present invention relates to a process for manufacturing composite material products, in particular shells and roofs for monocoques of motor vehicles.
, 20i.), 20q.), 10b.), 10i.) & 1b.) (Claim 23) teaches that the method comprises molding at least one main component made of a composite material and one or more secondary components made of a composite material by means of two or more main molds and one or more secondary molds. ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Highlighting, that the case law for change of shape may be applied regarding any discrepancies in the shape of a main mold for a second modular system being different from a main mold of the first modular system and applied again for the main mold of a third modular system being different from the main mold of the second modular system and the main mold of the first modular system. Accordingly, citing the case for the change of shape, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al, 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23 Masini discloses the claimed invention except for the various main molds in the plurality of molding systems having different shapes. It would have been 
, 20d.), 20j.), 20k.), 20r.), 20s.), 10c.), 10d.), 10j.), 10l.) 1c.) & 1d.) ([0055]) teaches as seen in (Fig. 18) the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 33 are fastened to each other with mechanical fastening devices. Noting, that the secondary molds are found in all directions relative the main mould, including rearward. Additionally, the secondary mid and the main mold are aligned in the lateral direction perpendicular to the longitudinal direction such that outer faces of the main mold unit and the secondary mold unit are coplanar. Highlighting, the case law for the rearrangement of parts may be recited for any discrepancies regarding the alignment of the molds relative to one another. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Masini discloses the claimed invention except for the rearrangement of the alignment of the main mold and secondary molds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the alignment of the main mold and secondary molds, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the alignment of the main mold and secondary molds, for the purpose of forming a composite mold that includes the main mould and secondary molds allows for the production of at least one main component made of a composite material and one or more secondary components made of a composite material by means of one or more main molds and one or more secondary molds, (Abstract).
, 20l.), 20t.), 10e.), 10l.) & 1e.) ([0055]) teaches that referring to (Fig. 18), it is seen that in a ninth step of the process the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 33 are fastened to each other with mechanical fastening devices, in particular toggle latches and/or screws, to form a modular moulding assembly 40. ([0058]) teaches referring to (Figs. 21 to 26), it is seen that a shell 4S of a monocoque can comprise said final product 44, namely it can be made by means of the process and/or the moulds according to the present invention. ([0059]) teaches that referring to (Figs. 27 and 28), it is seen that a roof 52 of a monocoque can comprise said final product 44, 
, 20m.), 20u.), 10f.), 10m.) & 1f.) ([0051]) teaches referring to (Fig. 17), at least one adhesive layer is preferably applied on the portions of the main component 18 not covered by the second spacers 32, 33, 34, after which one or more, in particular two intermediate substrates (not shown in the figure) of fibers, in particular carbon fibers, are arranged on the second spacers 32, 33, 34 and/or on the main component 18 arranged on the first main mould 11 or 31. ([0056]) teaches that referring to (Fig. 19), it is seen that the main component 18 and the secondary component 20 are provided with the second insert 28 are arranged between a first main mould, for example the further first main mould 31, and a secondary mould, for example the further second secondary mould 36. The second spacer 33 is arranged between the main component 18 and the secondary 
, 20n.), 20w.), 10g.), 10n.) & 1g.) ([0056]) teaches that the moulding assembly 40 is then heated, in particular in an oven to at least 130° C, and/or for at least. 3 hours, so as to cure the resin of the intermediate substrates 41, which form after the cure a single body with the main component 18, with the secondary components 19, 20, 21, 22 and/or with the second spacers 32, 33, 34. ([0057]) teaches that the moulding assembly 40 is opened and the final product 44 comprising the main component 18 is joined to the secondary components 19, 20, 21, 22 by means of the cured intermediate substrates 41, is then separated from the main mould 31 and from the secondary moulds 35, 36, 37, 38, 39.
, 20aa.), 20dd.) 10o.), 10r.) 1h.) Recalling, (Claim 23) allows for molding at least one main component made of a composite material and one or more secondary components made of a composite material by means of two or more main molds and one or more secondary molds. As such, molding two main components, for instance the shell and roof is understood to be disclosed. ([0041]) teaches that (FIG. 28) shows a monocoque comprising the shell of FIG. 21 and the roof of FIG. 27. Highlighting, that an alternative fabrication procedure that forms two individual components (Fig. 21 and Fig. 27),, as a single unit (Fig. 28), is understood In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 the use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral.  Masini discloses the claimed invention except for fabricating the shell and roof as a single integral component.  It would have been obvious to one of ordinary skill in the art at the time the invention to fabricate the shell and roof as a single integral component, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to fabricate the shell and roof as a single integral component in order to eliminate the need for a construction step in addition to reducing the use of adhesives or fastening elements (weight) between the shell and roof, ([0059]). In addition, Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
, 20bb.), 20ee.) 10p.), 10s.) 1i.) ([0034]) teaches 
, 20cc.), 20ff.) 10q.), 10t.) 1j.) ([0040]) teaches that shows a perspective view of a roof manufactured by means of the process. Where the roof is for the operator cabin.
Regarding Claim 20, Masini additionally teaching one or more inlets suitable te inject resin between the main molds, ([0046]) and that the spaces comprise a composite material, in particular carbon fiber, {[00561). Masini is silent on the types of composite materials utilized for the monocoques vehicle body construction. in analogous art for the production of a monocoque body shell of unitary construction including sides, top and floor, Romesburg suggests details the types of material utilized in the construction of monocoque vehicle bodies, and in this regard Romesburg teaches the following:
& 20v.) (Col. 3, lines 34-57) teaches that the “sandwich” construction method used to manufacture the monocoque structure requires materials designed to carry varying load weights over the length and width of the structure. In addition, the impact resistance required throughout the structure may vary from one area of the structure to another. Thus, the type of materials used and the number of laminates and or the thickness of the core, will vary from one structure to another. A list of material follows, amongst the list are fiberglass and graphite, as types of plausible fibers, and balsa wood is listed as a plausible material for the core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production of a shells and roofs far monocoques that includes molding at least one main component made of a composite material and one or more secondary components made of a composite material by 
Regarding claim 2 & 11, 	
& 2a.) Wherein introducing the one or more composite materials into the continuous monocoque mold cavity comprises introducing the one or more composite materials into the continuous monocoque mold cavity without introducing metallic material into the continuous monocoque mold cavity.
introducing the one or more composite materials into the second continuous monocoque mold cavity comprises introducing the one or more composite materials into the second continuous monocoque mold cavity without introducing metallic material into the second continuous monocoque mold cavity.
Masini teaches the following:
Recalling, ([0051]) and ([0056]) teaches the introduction of one or more composite materials into the continuous monocoque. The following given clearance to the composition of the parts and components utilized in the continuous monocoque 
Recalling ([0058] - ([0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising ." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale, case law and analysis that was used previously for claims 1, 10 & 20 can be applied here and should be referred to for this claim as well.
Regarding claim 3 & 12, 	
Wherein introducing the one or more composite materials into the continuous monocoque mold cavity comprises: Wherein introducing the one or more composite materials into the first continuous monocoque mold cavity comprises:
& 3a.) placing a first material in the first continuous monocoque mold cavity and
& 3b.) placing a second material different from the first material in the first continuous monocoque mold cavity and
introducing the one or more composite materials into the second continuous monocoque mold cavity comprises placing the first material in the second continuous monocoque mold cavity and
placing the second material in the second continuous monocoque mold cavity.
Masini teaches the following:
& b.) Recalling, ([0051]) and ([0056]) teaches that the implementation of second spacers comprised of a composite material. In addition, teaching the utilization of at least one adhesive applied on the portions of the main component 18 not covered by the second spacers.
([0051]) teaches that the two intermediate substrates (Fig. 19) of fibers, in particular carbon fibers, pre-impregnated with a resin (pre-preg), are arranged on the second spacers 32, 33, 34 and/or on the main component 18 arranged on the first main mould 11 or 31, ([(0052]) teaches that the intermediate substrates can be covered by at least one anti-adhesive sheet. It should be noted that. Wherein the adhesive, anti-adhesive sheet and/or resin of the pre-preg may act as a second material, different from the first material.
& d.) Recalling, ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising the various components is also disclosed, including a front cage. Therefore, it is understood that this process can be used to fabricate a variety of components and vehicle types. Consequently, using this process to form second and third monocoque configuration for a second and third land vehicle, including KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
The same rejection rationale, case law and analysis that was used previously for claim 1, 10 & 20 can be applied here and should be referred to for this claim as well. 
Regarding claim 4 & 13, 	
Wherein the first material includes balsa wood or plastic, and
Wherein the second material includes fiberglass and resin.
Masini teaches the following: 
Recalling, ([0042]) teaches that the first inserts 1, 2 are preferably made of metal, particularly aluminum or light alloy, or of a composite material, in particular carbon fiber, or of a combination of these materials, which acts as applicant’s second material. ([0053]) teaches that, the cavity of the secondary spacer 43 can be left empty or filled with plastic material, in particular epoxy foam. Noting (Fig. 19) depicts the cavity 43 that is filled with epoxy foam. As such, the insertion and 
([0051]) teaches that the two Intermediate substrates (Fig. 19) of fibers, in particular carbon fibers, pre-impregnated with a resin (pre-preg), are arranged on the second spacers 32, 33, 34 and/or on the main component 18 arranged on the first main mould 11 or 31.
Regarding Claim 20, Masini additionally teaching one or more inlets suitable to inject resin between the main molds, ([0046]) and that the spaces comprise a composite material, in particular carbon fiber, ([0056]). Masini is silent on other types of composite materials utilized for the monocoques vehicle body construction. In analogous art for the production of a monocoque body shell of unitary construction including sides, top and floor, Romesburg suggests details the types of material utilized in the construction of monocoque vehicle bodies, and in this regard Romesburg teaches the following:
(Col. 3, lines 34-57) teaches that the “sandwich” construction method used to manufacture the monocoque structure requires materials designed to carry varying load weights over the length and width of the structure. In addition, the impact resistance required throughout the structure may vary from one area of the structure to another. Thus, the type of materials used and the number of laminates and or the thickness of the core, will vary from one structure te another. A list of material follows, amongst the list are several types of resins and fiberglass, and graphite as types of plausible fibers.

Regarding claim 5 & 14, 	
Forming a core including the first material; and
forming a shell including the second material that at least partially surrounds the core.
Wherein curing the one or more composite materials in the first continuous monocoque mold cavity comprises: 
forming a core of the first monocoque including the first material and 
forming a shell of the first monocoque including the second material that at least partially surrounds the core of the first monocoque: and 
curing the one or more composite materials in the second continuous monocoque maid cavity comprises 
forming a core of the second monocoque including the first material and 
forming a shell of the second monocoque including the second material that at least partially surrounds the core of the second monocoque.
Masini teaches the following:
& c.) ([0053]) teaches that the cavity of the secondary spacer 43 can be left empty or filled with plastic material, in particular epoxy foam. The plastic filling acts as applicant's core. Noting (Fig. 19) depicts the cavity 43 that is filled with epoxy foam.
& d.) As seen in (Fig. 19) the cavity 43 formed from hollow body 42 which is then covered intermediate substrates 41. Recalling, ([0051]) teaches that the two intermediate substrates (Fig. 19) of fibers, in particular carbon fibers, preimpregnated with a resin (pre-preg), are arranged on the second spacers 32, 33, 34 and/or on the main component 18 arranged on the first main mould 11 or 31. Noting ([0056]) teaching that the moulding assembly 40 is then heated, in particular in an oven to at least 130= C. and/or for at least 3 hours, so as to cure the resin of the intermediate substrates 41, which form after the cure a single body with the main component 18, with the secondary components 19, 20, 21, 22 and/or with the second spacers 32, 33, 34.
Regarding claim 6 & 7, 	
& 7a.) Wherein the front cage mold unit of the modular system corresponds to a front cage of the monocoque that defines the operator cabin of the vehicle, and
wherein the selected first mold unit of the modular system corresponds to 2a rear floar of the monoacaque that is positioned rearward of the front cage.
wherein the selected first mold unit of the modular system corresponds to an intermediate section of the monocoque that is positioned rearward of the front cage.
Masini teaches the following:
Recalling, that the main mould(s) act as applicants front cage mold, ([0055]). As such, the main component and its main mold corresponding to a front cage and 
([0053]) teaches that, the secondary components 19, 20, 21, 22 are then arranged on the intermediate substrates and/or on the second spacers 32, 33, 34 and/or on the main component 18 by means of further secondary moulds 35, 36, 37, 38. Additionally, ([(0058]) mentions that the lower rear portion of shell 48, corresponds to the bench behind the seats in the monocoque. As such, the construction of a rear floor portion is disclosed and an intermediate section portion that is found behind (reward) of the seats, and operational cabin is disclosed.Highlighting, that ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Additionally, ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising the various components is also disclosed. Therefore, it is understood that this process can be used to fabricate a variety of components KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale, case law and analysis that was used previously for claim 1, 10 & 20 can be applied here and should be referred to for this claim as well.

Regarding claim 8 & 16, 	
Selecting a second mold unit of the modular system corresponding to a rear floor of the monocoque that is positioned rearward of the front cage and the intermediate section based upon the selected monocoque configuration; and 
Selecting a second mold unit of the second modular system corresponding to a rear floor of the second monocoque that is positioned rearward of the front cage and the intermediate section of the second monocoque based upon the selected second monocoque configuration; and 
coupling the selected first mold unit to the selected second mold unit such that the front cage mold cavity of the front cage mold unit, the cavity of the selected first mold unit, and a mold cavity of the selected second mold unit are fluidly coupled to one another to establish the continuous monocoque mold cavity.
coupling the selected first mold unit of the second modular system to the selected second mold unit of the second modular system such that the front cage mold cavity of the front cage mold unit of the second modular system, the cavity of the selected first mold unit of the second modular system, and a mold cavity of the selected second mold unit of the second modular system are fluidly coupled to one another to establish the second continuous monocoque mold cavity
Masini teaches the following:
([0053]) teaches that the secondary components 19, 20, 21, 22 are then arranged on the intermediate substrates and/or on the second spacers 32, 33, 34 and/or on the main component 18 by means of further secondary moulds 35, 36, 37, 38. Additionally, ({0058]) mentions that the lower rear portion of shell 4S, corresponds to the bench behind the seats in the monocoque. As such, the construction of a rear floor portion is disclosed and an intermediate section portion that is found behind (reward) of the seats, and operational cabin is disclosed. Highlighting, that ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Additionally, ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
([0055]) teaches that referring to (Fig. 18), it is seen that in a ninth step of the process the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 39 are fastened to each other with mechanical fastening devices, in particular toggle latches and/or screws, to form a modular moulding assembly 40. As such, the connecting of multiple moulds including a first main mould to multiple secondary moulds is taught.
The same rejection rationale, case law and analysis that was used previously for claim 1, 10 & 20 can be applied here and should be referred to for this claim as well.
Regarding claim 9 & 17, 	
Wherein selecting the first mold unit of the modular system comprises selecting are of a small intermediate section mold unit of the modular system having a first length, a medium intermediate section mold unit of the modular system having a second length greater than the first length, and a large intermediate section mold unit of the modular system having a third length greater than the second length
Wherein selecting the first mold unit of the second modular system comprises selecting one of a small intermediate section mold unit of the second modular system having a first length, a medium intermediate section mold unit of the second modular system having a second length greater than the first length, arc e large intermediate section mold unit of the second modular system having a third length greater than the second length.
Masini teaches the following:
([0045]) teaches that in FIG. 4 the main substrates 10,12 are shown for simplicity with a rectangular shape, however each main substrate 10,12 can be divided into a plurality of portions having different shapes, sizes, thicknesses and/or wefts, which portions are preferably cut by numerical control machines. Also the first spacers 7 may have shapes and/or dimensions differing from those shown in FIG. 4. ([0048]) teaches that in FIGS. 9 to 12 the secondary substrates 19, 20, 21, 22 are shown for simplicity with a rectangular shape, however each secondary substrate 19, 20, 21, 22 can be divided into a plurality of portions having different shapes, sizes, thicknesses and/or wefts. Also the second inserts 27, 28, 29, 30 may In re Rinehart, 531 F.2d 1048,189 USPQ143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Masini discloses the claimed invention except for selecting a first mold unit from molds of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to selecting a first mold unit from molds of different sizes since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of molds one may select from when choosing a first mold unit to be large, small or intermediate in order to form multiple monocoque components, such as the shell. Which may be attached to a monocoque roof by means of mechanical fastening elements, ([0059]).
Regarding claim 15 & 18,
& 18a.) wherein: the front cage mold unit of the first modular system corresponds to a front cage of the first monocoque that defines [[an]] the operator cabin of the first land vehicle; 
the selected first mold unit of the first modular system corresponds to a rear floor of the first monocoque that is positioned rearward of the front cage of the first monocoque;
the selected first mold unit of the first modular system has a first length and corresponds to an intermediate section of the first monocoque that is positioned rearward of the front cage of the first monocoque;
& 18c.) the front cage mold unit of the second modular system corresponds to a front cage of the second monocoque that defines [[an]] the operator cabin of the second land vehicle; and 
the selected first mold unit of the second modular system corresponds to an intermediate section of the second monocoque that is positioned rearward of the front cage of the second monocoque.
the selected first mold unit of the second modular system has a second length different from the first length and corresponds to an intermediate section of the second monocoque that is positioned rearward of the front cage of the second monocoque.

& b.) Recalling, that the main mould(s) act as applicants front cage mold, ([0055]). Additionally, that ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising the various components is also disclosed, including a front cage. ([0059]) teaches that in a final assembly step roof 52 can be fixed on shell 48 by fixing projections 53, 54 in cavities 50, 51, preferably by means of adhesive substances, to form a monocoque 55. Roof 52 may be fixed to shell 48 also by means of mechanical fastening elements. Noting, that as depicted in (Fig. 28) the molded product corresponds to an operator cabin of a vehicle.
& d.) ([0053]) teaches that the secondary components 19, 20, 21, 22 are then arranged on the intermediate substrates and/or on the second spacers 32, 33, 34 and/or on the main component 18 by means of further secondary moulds 35, 36, 37, 38, Additionally, ([0058]) mentions that the lower rear portion of shell 48, corresponds to the bench behind the seats in the monocoque. As such, the construction of a rear floor portion is disclosed and an intermediate section portion that is found behind (reward) of the seats, and operational cabin is disclosed. Highlighting, that ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Additionally, ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising the various components is also disclosed. KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale, case law and analysis that was used previously for claim 1, 10 & 20 can be applied here and should be referred to for this claim as well
Regarding claim 19,
Selecting a second mold unit of the first modular system corresponding to a rear floor of the first monocoque that is positioned rearward of the front cage and the intermediate section of the first monocoque based upon the selected first monocoque configuration:
coupling the selected first mold unit of the first modular system to the selected second mold unit of the first modular system such that the front cage mold cavity of the front cage mold unit of the first modular system, the cavity of the selected 
selecting a second mold unit of the second modular system corresponding to a rear floor of the second monocoque that is positioned rearward of the front cage and the intermediate section of the second monocoque based upon the selected second monocoque configuration; and
coupling the selected first mold unit of the second modular system to the selected second mold unit of the second modular system such that the front cage mold cavity of the front cage mold unit of the second modular system, the cavity of the selected first mold unit of the second modular system, and a mold cavity of the selected second mold unit of the second modular system are fluidly coupled to one another to establish the second continuous monocoque mold cavity.
Masini teaches the following:
& c.) ([0053]) teaches that the secondary components 19, 20, 21, 22 are then arranged on the intermediate substrates and/or on the second spacers 32, 33, 34 and/or on the main component 18 by means of further secondary moulds 35, 36, 37, 38. Additionally, {[0058]) mentions that the lower rear portion of shell 48, corresponds to the bench behind the seats in the monocoque. As such, the construction of a rear floor portion is disclosed and an intermediate section portion that is found behind (reward) of the seats, and operational cabin is disclosed.KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
& d.) ([0055]) teaches that referring to (Fig. 18), it is seen that in a ninth step of the process the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 39 are fastened to each other with mechanical fastening devices, in particular toggle latches and/or screws, to form a modular moulding assembly 40. As such, the connecting of multiple moulds including a first main mould to multiple secondary moulds is taught.
                                                                 ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oriet et al. (US-2011/0,017,527) – teaches in the (Abstract) a vehicle is constructed of three modules including a front end module having a monocoque one piece body, a tail module having a monocoque one piece body and a power train module adapted for installation under at least one of the front end module and the tail module.
Kerr et al. (US-2008/0,003,321) – teaches in the (Abstract) a modular mold system comprising at least two mold designs or mold sizes. In a further embodiment, the present invention is directed to a modular mold system comprising molds that are the same design but vary in size and cavitation. In a further embodiment, the present invention is directed toward a modular mold system for production of a family of a part designs. In a further embodiment, the present invention is directed toward a modular mold system developed from a part design and a part size.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715